Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 1 of 37      PageID #:
                                    229


                            TABLE OF CONTENTS
                                                                            Page
 TABLE OF AUTHORITIES                                                          i

 I.     INTRODUCTION                                                           1

 II.    BACKGROUND                                                             3

        A.   The HSC and Justices                                              3
        B.   The Disciplinary Entities and Disciplinary Defendants             4
        C.   Plaintiffs                                                        7
             1. Gary V. Dubin                                                  7
             2. Mr. Dubin’s Former Clients                                     8

 III.   THE COMPLAINT FOR DECLARATORY RELIEF AND FOR
        ACTUAL AND PUNITIVE CIVIL RIGHTS DAMAGES                               9

 IV.    STANDARDS FOR MOTIONS TO DISMISS                                      12

        A.   Rule 12(b)(1), Fed. R. Civ. P.                                   12
        B.   Rule 12(b)(6), Fed. R. Civ. P.                                   13

 V.     THE COMPLAINT MUST BE DISMISSED WITH PREJUDICE                        14

        A.   Federal District Courts Do Not Have Jurisdiction
             over Attorney Disciplinary Proceedings                           14
        B.   The Client Plaintiffs Lack Standing                              18
        C.   The Court Lacks Jurisdiction over Plaintiffs’ Claims
             under the Rooker-Feldman Doctrine                                19
        D.   The Eleventh Amendment and Sovereign Immunity
             Doctrine Plaintiffs’ Claims                                      22
        E.   The Plaintiffs’ Claims Against the Disciplinary Defendants
             Are Barred by Quasi-Judicial Immunity                            26
        F.   Plaintiffs’ Claims against the Disciplinary Defendants are
             Barred by Immunity under Rule 2.8, RSCH                          29

 VI.    CONCLUSION                                                            29
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 2 of 37   PageID #:
                                    230



                            TABLE OF AUTHORITIES

 Federal Cases

 Alabama v. Pugh,
    438 U.S. 781 (1978)                                                    23

 Allah v. Superior Ct. of State of Cal.,
    871 F.2d 887 (9th Cir. 1989)                                           19

 Andrick v. Adel et al.,
   2021 WL 977143 (D. Ariz. 2021)                                          18

 Ashelman v. Pope,
    793 F.2d 1072 (9th Cir. 1986)                                          27

 Barton v. Barbour,
   104 U.S. 126 (1881)                                                     22

 Beaulieu v. Vermont,
   807 F.3d 478 (2d Cir. 2015)                                             25

 Bell v. City of Boise,
    709 F.3d 890 (9th Cir. 2013)                                           20

 Bennett v. Yoshina,
   140 F.3d 1218 (9th Cir. 1998)                                           19

 Butz v. Economou,
    438 U.S. 478 (1978)                                                    28

 Clark v. State of Washington,
    366 F.2d 678 (9th Cir. 1966)                                           16

 Cooper v. Ramos,
   704 F.3d 772 (9th Cir. 2012)                                            20

 Cornfield v. Pickens,
   2016 WL 6584928, at *3 (D. Ariz. July 21, 2016)                         25



                                           -i-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 3 of 37     PageID #:
                                    231



 Dale v. Moore,
   415 F. Supp. 308 (N.D. Cal. 1976)                                          20

 Doe v. State Bar of California,
   415 F. Supp. 308 (N.D. Cal. 1976)                                          17

 Doe v. State Bar of California, et al.,
   582 F.2d 25 (9th Cir. 1978)                                                16

 Doyle v. Oka. Bar Ass'n,
   998 F.2d 1559 (10th Cir. 1993)                                             18

 Edelman v. Jordan,
   415 U.S. 651 (1974)                                                        23

 Fahy v. Justices of the Supreme Court of California,
   2008 WL 4615476 (N.D. Ca. 2008)                                        23, 26

 Forrester v. White,
   484 U.S. 219 (1988)                                                        26

 Franceschi v. Swartz,
    57 F.3d 828 (9th Cir. 1994)                                               23

 Hans v. Louisiana,
   134 U.S. 1 (1890)                                                          23

 Hirsh v. Justices of Supreme Court of State of Cal.,
    67 F.3d 708 (1995)                                                 23, 26, 28

 Imbler v. Pachtman,
   424 U.S. 409 (1976)                                                    13, 27

 In re Cook,
     551 F.3d 542 (6th Cir. 2009)                                             20

 In re Disciplinary Bd. of the Hawaii Supreme Court,
     342 F.3d 903 (9th Cir. 2003)                                  5, 6, 12, 18




                                           -ii-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 4 of 37   PageID #:
                                    232



 Johnson v. DeGrandy,
    512 U.S. 997 (1994)                                                    19

 Kansa Reins. Co., Ltd. v. Congressional Mortgage Corp. of Texas,
   20 F.3d 1362 (5th Cir. 1994)                                            13

 Kay v. State Bar of California,
   2009 WL 1456433 (N.D. Ca. 2009)                                         23

 Kenney v. Hawaii,
   109 F. Supp. 2d 1271 (D. Haw. 2000)                                  24, 26

 Kokkonen v. Guardian Life Ins. Co. of America,
   511 U.S. 375 (1994)                                                     14

 Livingston v. North Carolina State Bar, et al.,
    364 F. Supp. 587 (E.D. N.C. 2019)                                      20

 Lombardo v. Pa. Dep't of Pub. Welfare,
   540 F.3d 190 (3d Cir. 2008)                                             25

 Lujan v. Defenders of Wildlife,
    504 U.S. 555 (1992)                                                    18

 Mackay v. Pfeil,
   827 F.2d 540 (9th Cir. 1987)                                            20

 Mason v. Arizona,
   260 F. Supp. 2d 807 (D. Ariz. 2003)                                     12

 Memphis & Charlestown R.R. Co. v. Tennessee,
   101 U.S. 337 (1880)                                                     22

 Mireles v. Waco,
   502 U.S. 9 (1991)                                                       26

 Missouri v. Fiske,
   290 U.S. 18 (1933)                                                      24




                                          -iii-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 5 of 37     PageID #:
                                    233



 Pahk v. Hawaii,
   109 F. Supp. 2d 1262 (D. Haw. 2000)                                        25

 Pareto v. FDIC,
   139 F.3d 696 (9th Cir. 1998)                                           13, 29

 Partington v. Gedan,
   961 F.2d 852 (9th Cir. 1992)                                               28

 Pennhurst State School & Hosp. v. Halderman,
   465 U.S. 89 (1984)                                                     24, 26

 Pierson v. Ray,
    386 U.S. 547 (1967)                                                       26

 Prescott v. United States,
    973 F.2d 696 (9th Cir. 1992)                                              12

 Saier v. State Bar of Michigan,
    293 F.2d 756 (6th Cir. 1961)                                              17

 Salman v. State of Nevada Com'n on Judicial Discipline,
    104 F.Supp.2d 1262 (D. Nev. 2000)                                  24, 26, 28

 Satterfield v. Malloy,
    700 F.3d 1231 (10th Cir. 2012)                                            22

 Schreiber Distr. Co. v. Serv-Well Furniture Co.,
    806 F.2d 1393 (9th Cir.1986)                                              29

 Sherman v. Yakahi,
    549 F.2d 1287 (9th Cir. 1977)                                         13, 29

 United States v. Ritchie,
   342 F.3d 903 (9th Cir. 2003)                                               14

 Wileman Bros. & Elliott, Inc. v. Giannini,
    909 F.2d 332 (9th Cir. 1990)                                              13




                                         -iv-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 6 of 37   PageID #:
                                    234



 Will v. Mich. Dept. of State Police,
    491 U.S. 58 (1989)                                                  22, 24

 Younger v. Harris,
   401 U.S. 37 (1971)                                                      19


 Federal Constitution

 U.S. Const. amend. XI                                                     23
 Article III, § 2 United States Constitution                               18


 Federal Rules

 Fed. R. Civ. P. Rule 12(b)(1)                                              12
 Fed. R. Civ. P. Rule 12(b)(6)                                          13, 14


 State Cases

 In re Corey,
     55 Haw. 47, 515 P.2d 400 (1973)                                       16

 In re Trask,
     46 Haw. 404, 380 P.2d 751 (1963)                                    6, 15

 Kamaka v. Goodsill Anderson,
   117 Hawaiʻi 92, 176 P.3d 91 (2008)                                      29

 Matter of the Disciplinary Board of the Hawai'i Supreme Court,
   91 Haw. 363, 984 P.2d 688 (1999)                                        16


 State Constitution and Statutes

 Hawaii Revised Statutes § 602-11                                            3
 Hawaii Revised Statutes § 605-1(a)                                        16
 Article V, § 6 Hawaii Constitution                                          9
 Article VI, § 7 Hawaii Constitution                                      3, 6



                                          -v-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 7 of 37   PageID #:
                                    235



 State Rules

 RSCH Rule 2                                                             4, 18
 RSCH Rule 2.1                                                              16
 RSCH Rule 2.3                                                               5
 RSCH Rule 2.4(a)                                                            4
 RSCH Rule 2.4(e)                                                            4
 RSCH Rule 2.4(e)(2)                                                         5
 RSCH Rule 2.6                                                               5
 RSCH Rule 2.7(a)                                                            5
 RSCH Rule 2.7(c)                                                            5
 RSCH Rule 2.7(d)                                                            7
 RSCH Rule 2.5                                                               4
 RSCH Rule 2.8                                                           3, 29
 RSCH Rule 4                                                                 4
 RSCH Rule 5                                                                 4
 RSCH Rule 6                                                                 4




                                      -vi-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 8 of 37           PageID #:
                                    236



                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAIʻI

 GARY VICTOR DUBIN et al.,                     CV 21-00175 JAO-KJM

              Plaintiffs,
                                               MEMORANDUM IN SUPPORT
       vs.

 THE SUPREME COURT OF THE
 STATE OF HAWAII, et al.

              Defendants.


                             MEMORANDUM IN SUPPORT

 I.    INTRODUCTION

              Now that the United States Supreme Court (“SCOTUS”) has denied

 his Petition for Writ of Certiorari (“Petition for Writ”), Mr. Dubin has recast his

 Petition for Writ1 and sued the Hawaii Supreme Court (“HSC”) and everyone who

 was involved in his disbarment, seeking a declaratory judgment that Hawaii’s

 attorney disciplinary procedure is unconstitutional and for damages.

 1
  Compare Pet. Writ p. 1-2 & USDC Cmplt pp. 19-22; Pet. Writ pp. 4-8 & USDC
 Cmplt, pp. 24-28; Pet. Writ pp. 9-13 & USDC Cmplt pp. 71-75; Pet. Writ p. 13 &
 USDC Cmplt p. 31; Pet. Writ pp.14-19 & USDC Cmplt pp. 32-39; Pet. Writ pp.
 20-24 & USDC Cmplt pp. 39-44; Pet. Writ pp. 24-29 & USDC Cmplt pp.39-44.
 See Mr. Dubin’s Petition for Writ of Certiorari filed in the SCOTUS on
 February 25, 2021, Exhibit “A” to the Declaration of Robyn B. Chun (“Chun
 Decl.”) attached hereto and incorporated herein by reference. SCOTUS denied his
 petition. See letter from Scott S. Harris, SCOTUS Clerk to Supreme Court of
 Hawaii dated April 5, 2021, Exhibit “B”, Chun Decl.
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 9 of 37          PageID #:
                                    237



              Defendants the HSC, Chief Justice Mark E. Recktenwald, Associate

 Justices Paula A. Nakayama, Sabrina S. McKenna, Michael D. Wilson and

 Katherine S. Leonard (collectively, the “Justices”), the Office of Disciplinary

 Counsel of the Hawaii Supreme Court (“ODC”), the Disciplinary Board of the

 Hawaii Supreme Court (“Disciplinary Board”), (collectively, “Disciplinary

 Entities”) and Bradley R. Tamm, Clifford L. Nakea, Roy F. Hughes, Charlene M.

 Norris, and Andrea R. Sink (collectively, “Disciplinary Defendants”)2 seek an

 order dismissing with prejudice the Verified Complaint for Declaratory Relief and

 for Actual and Punitive Civil Rights Damages filed herein on April 9, 2021

 (“Complaint”) on the grounds that:


              (a)   Federal District Court does not have jurisdiction
                    over state attorney disciplinary proceedings;

              (b)   The Client Plaintiffs Lack Standing

              (c)   Pursuant to the Rooker-Feldman doctrine, this
                    Court lacks jurisdiction to decide Plaintiffs’
                    claims;

              (d)   Plaintiffs’ claims against the HSC, the Justices, the
                    Disciplinary Entities and the Disciplinary
                    Defendants are barred by the 11th Amendment and
                    Sovereign Immunity Doctrine;




 2
  The HSC, Justices, ODC, Disciplinary Board, Disciplinary Entities and
 Disciplinary Defendants are collectively referred to as “Defendants”.


                                          -2-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 10 of 37              PageID #:
                                     238



               (e)   Plaintiffs’ claims against Defendants in their
                     individual capacity are barred by judicial or quasi-
                     judicial immunity; and

               (f)   Plaintiffs’ Claims against the Disciplinary
                     Defendants are Barred by Immunity under Rule
                     2.8, RSCH

  II.   BACKGROUND

        A.     The HSC and Justices

               The HSC is established by Article VI, Section 1 of the Hawaii State

  Constitution and is comprised of a chief justice and four associate justices. “The

  supreme court shall have the power to promulgate rules and regulations in all civil

  and criminal cases for all courts relating to process, practice, procedure and

  appeals, which shall have the force and effect of law.” Article VI, Section 7,

  Hawaii State Constitution. See also Haw. Rev. Stat. § 602-11.

               Plaintiffs have also named the individual Justices as Defendants.

  See Complaint, Dkt. #1 at 14. Following Mr. Dubin’s disbarment proceedings held

  before Hearing Officer Hughes, and the Board, the Justices reviewed, de novo, the

  record of those proceedings and issued the Order of Disbarment disbarring

  Mr. Dubin on September 9, 2020. See Order of Disbarment filed in SCAD -19-

  0000561 on September 9, 2020, Exhibit “E”, Chun Decl.




                                           -3-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 11 of 37             PageID #:
                                     239



        B.     The Disciplinary Entities and Disciplinary Defendants

               In Hawaii, the attorney disciplinary procedure is established by

  Rule 2, Rules of the Supreme Court of the State of Hawaii (“RSCH”).3 Rule 2 also

  establishes a Disciplinary Board (“Board”) and the Office of Disciplinary Counsel

  (“ODC”) and provides for hearing committees and a hearing officer.

  See Rules 2.4, 2.5 and 2.6, RSCH.

               The Board consists of 18 members who are appointed by the HSC

  from a list submitted by its Nominating Committee. Rule 2.4(a), RSCH. The

  Board4 is responsible for, among other things, investigating ethics complaints

  against attorneys, supervising the ODC,5 adopting rules governing attorney

  discipline procedures, publishing opinions that interpret the Hawaii Rules of

  Professional Conduct and providing for the conduct of hearings on formal

  disciplinary proceedings. Rules 2.4(e) and 2.5, RSCH. The Board also employs

  the Chief Disciplinary Counsel, and Assistant Disciplinary Counsel (Rule



  3
    The rules and regulations promulgated by the HSC have the force and effect of
  law. Article VI, Section 7, Hawaii State Constitution.
  4
    The Chair of the Board the Hon. Clifford L. Nakea (ret.) is a named Defendant
  herein.
  5
   The ODC employees and volunteers sued in this action include current Chief
  Disciplinary Counsel Bradley Tamm, Senior Disciplinary Counsel Charlene
  Norris, and Andrea Sink, formerly an investigator for the ODC. Roy F. Hughes,
  hearing officer for the Board, and Clifford L. Nakea, Chair of the Board, are also
  named as Defendants.


                                          -4-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 12 of 37          PageID #:
                                     240



  2.4(e)(2), RSCH), and appoints voluntary hearing officers6 to conduct hearings,

  and issue reports in formal disciplinary proceedings. Rule 2.7(c), RSCH.

               Following hearing or by stipulation in a formal disciplinary

  proceeding, the Board may impose private admonitions, or offer a private or public

  reprimand, which remain on the attorney’s record. Rule 2.3, RSCH. For a more

  serious sanction (public censure, suspension or disbarment, or where a reprimand

  is rejected), the Board may only make recommendations to the HSC, which

  reviews the proceedings de novo and issues a decision. Id.

               The ODC “performs the investigative and prosecutorial role”. In re

  Disciplinary Bd. of the Hawaii Supreme Court, 91 Hawaii 363, 369 n. 12, 984 P.2d

  688, 694 n. 12 (1999). The ODC investigates alleged attorney misconduct,

  prosecutes all disciplinary proceedings before the Board, issues ethics opinions to

  lawyers and provides general information to individuals who are having difficulties

  with lawyers. Rule 2.6, RSCH.

               In addition, the ODC, following investigation, makes

  recommendations as to whether the allegations of attorney misconduct should be

  dismissed, the attorney informally admonished, non-disciplinary proceedings for

  minor misconduct should be offered, or formal disciplinary proceedings should be

  filed. Rule 2.7(a), RSCH. The ODC’s recommendation is reviewed by one of two
  6
    Defendant Roy F. Hughes served as the appointed hearings officer in the formal
  disciplinary proceedings regarding Mr. Dubin.


                                           -5-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 13 of 37          PageID #:
                                     241



  Board members assigned to review the ODC’s recommendations. Id. If the

  reviewing Board member agrees with the ODC’s recommendation, it is

  implemented. Id.

               As the HSC has held:

               [i]n effect, ODC, the Disciplinary Board, and the
               committees appointed pursuant to Rule 2, function as
               [Hawaii Supreme] Court’s special masters to carry out
               this court’s authority to investigate, prosecute, dispose of,
               or make recommendations about attorney disciplinary
               matters. Duties imposed by Rule 2 upon ODC and the
               Disciplinary Board are duties owed to this court. In
               furtherance of those duties and in recognition of the
               limited resources available and the difficulties inherent in
               prosecuting any accusation of unethical behavior, our
               rules grant to ODC and the reviewing Disciplinary Board
               members the discretion to determine whether pursuit of
               particular disciplinary allegations is warranted.

  In the Matter of the Disciplinary Board, 91 Haw. at 368-69, 984 P.2d at 693-94

  (citation omitted).

               Further,

                     The Office of Disciplinary Counsel and the
               Disciplinary Board are creatures of this court, created
               pursuant to the court’s inherent and constitutional
               authority to regulate the practice of law. See Rule 2,
               Rules of the Supreme Court of the State of Hawaii
               (Rule 2); In re Trask, 46 Haw. 404, 415, 380 P.2d 751,
               758 (1963) (‘The power to regulate the admission and
               disbarment or disciplining of attorneys is judicial in
               nature and is inherent in the courts’), and Article VI, § 7
               Hawaii Constitution (‘The supreme court shall have
               power to promulgate rules and regulations in all civil and
               criminal cases for all courts relating to process, practice,


                                            -6-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 14 of 37           PageID #:
                                     242



               procedure and appeals, which shall have the force and
               effect of law’).

  Id. at 368, 984 P.2d at 693.

               Where a hearing is held, a hearing officer’s report is issued, and

  following review by the entire Board, the Board, where censure, suspension or

  disbarment is recommended, must submit findings and recommendations, along

  with the entire record to the HSC7 and the HSC “may in all disciplinary cases issue

  and publish written opinions or by per curiam order adopt and publish the findings

  and conclusions contained in the written report of the Board.” See Rule 2.7(d),

  RSCH.

        C.     Plaintiffs

               1.     Gary V. Dubin

               Plaintiff Gary V. Dubin is a Hawaii resident who was admitted to the

  Hawaii Bar in 1982. Dkt. #1 at 12. On September 9, 2020, the HSC issued an

  Order of Disbarment disbarring him 30 days after the entry of the order. See Order

  of Disbarment filed in the HSC on September 9, 2020, Exhibit “E”, Chun Decl.

  Subsequently, Mr. Dubin filed two motions for reconsideration and the HSC

  denied both motions. See Order filed in the Supreme Court of the State of Hawaii


  7
   Instead of submitting findings and recommendations to the supreme court, the
  Board may dismiss or remand a petition or conclude a matter by informal
  admonition or, with consent of the ODC and subject attorney, impose a private or
  public reprimand. See Rule 2.7(d), RSCH.

                                           -7-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 15 of 37            PageID #:
                                     243



  on September 28, 2020, Order filed in the Supreme Court of the State of Hawaii on

  November 10, 2020, Exhibits “D” and “E”, Chun Decl. Mr. Dubin also filed a

  Petition for Writ of Certiorari with SCOTUS to appeal the HSC’s disbarment

  order; SCOTUS denied his Petition on April 5, 2021. See Exhibit “B”, Chun Decl.

               2.     Mr. Dubin’s Former Clients

               Hundreds of Mr. Dubin’s former clients are individually named

  Plaintiffs (collectively, “Client Plaintiffs”). See Dkt. #1 at 13. They allege that

  they have been “grievously harmed . . . having their cases and their legal rights and

  their lives disrupted and their investment in Dubin’s legal services threatened

  and/or lost by the unconstitutional and abusive manner in which he has been

  treated.” Id. The Client Plaintiffs further allege that they have

               standing as victims also to complain, [and] have therefore
               volunteered to join [Mr. Dubin] in this lawsuit
               collectively and individually as Client Plaintiffs, being
               separately denied unfairly and prejudicially his
               continuing and/or his future legal services in state courts
               in Hawaii and his legal advice, as well as subjecting
               Dubin to pending reciprocal discipline in other
               jurisdictions.

  Id. at 13-14. The Client Plaintiffs allegedly include approximately one half of

  Mr. Dubin’s clients who have “already experienced said disruption and loss and it

  is expected that more will seek leave to join this lawsuit on behalf of Dubin and on

  behalf of themselves once the harmful acts and conduct challenged below become

  known to and experienced by them as well.” Id. at 14.


                                            -8-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 16 of 37            PageID #:
                                     244



         III.   THE COMPLAINT FOR DECLARATORY RELIEF AND FOR
                ACTUAL AND PUNITIVE CIVIL RIGHTS DAMAGES

                Plaintiffs contend that there are two licensing/license revocation

  entities in Hawaii – the Department of Commerce and Consumer Affairs

  (“DCCA”) that licenses and regulates the conduct of certain professions and

  occupations and the HSC that licenses, regulates and disciplines attorneys in the

  State. See Dkt. 1 at 19-24. Plaintiffs allege that pursuant to its authority under

  Article V, Section 6 of the Hawaii Constitution, the Legislature established DCCA

                ‘to supervise the conduct of . . . professions,’ governing
                professional and occupational licensing including
                revocation, ‘to protect the interest of consumers,’ inter
                alia, consisting of investigative and enforcement officers,
                hearing officers, voluntary specialized advisory
                committees, and disciplinary boards.

  Id. at 21.

                Plaintiffs also allege that unlike DCCA,

                … the Hawaii Supreme Court lacks jurisdiction as does
                its entire attorney disciplinary system, supra, from
                regulating Members of the Hawaii legal profession for
                conduct allegedly occurring outside Hawaii courtrooms,
                because the Hawaii State Constitution gives that
                authority exclusively to the Hawaii State Legislature who
                [sic] has never delegated that authority even if it
                constitutionally could, to the Hawaii Supreme Court.

  See Dkt. #1 at 150. Plaintiffs further contend that following Statehood, the HSC

  “nevertheless began to promulgate rules on its own without legislative authority




                                            -9-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 17 of 37          PageID #:
                                     245



  and approval, regulating the entire Hawaii legal profession, including licensing and

  disciplining of attorneys for conduct in and outside of court.” Id. at 25.

               Plaintiffs assert the following claims for relief:

               Count I: Individual/Class Action for Declaratory
               Judgment by Attorney Dubin Against All State
               Defendants for their Unconstitutional Exercise of
               Legislative Authority
               The HSC lacks jurisdiction to regulate the Hawaii legal
               profession for conduct occurring outside of Hawaii
               courtrooms because the State Constitution gives that
               authority exclusively to the State Legislature. Dkt. #1
               at 150.

               Count II: Individual/Class Action for Declaratory
               Judgment by Client Plaintiffs Against All State
               Defendants for their Unconstitutional Exercise of
               Legislative Authority
               Count II is the same as Count I but asserted by the Client
               Plaintiffs.
               Id. at 153-56.

               Count III: Individual/Class Action for Declaratory
               Judgment by Attorney Dubin Against all State
               Defendants for their Unconstitutional Violation of
               Equal Protection
               The Hawaii Legislature (through DCCA) regulates other
               professions and occupations differently, “affording
               evidentiary and appellate rights, for instance”, than those
               allowed attorneys by the HSC in its disciplinary
               procedures . . . in violation of the Equal Protection
               constitutional guaranties” embodied in the 14th
               Amendment. Id. at 156-57.

               Count IV: Individual/Class Action for Declaratory
               Judgment by Client Plaintiffs Against all State
               Defendants for their Unconstitutional Violation of
               Equal Protection


                                           -10-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 18 of 37      PageID #:
                                     246



             Count IV is the same as Count III but asserted by the
             Client Plaintiffs. Id. at 160-63.

             Count V: Individual/Class Action for Declaratory
             Judgment by Attorney Dubin Against all State
             Defendants for Their Unconstitutional Violation of
             Due Process
             The attorney discipline procedures as promulgated and/or
             as applied deny targeted attorneys their constitutionally
             protected evidentiary and appellate rights in violation of
             the Due Process constitutional guaranties to a fair hearing
             embodied in the 14th Amendment. Id. at 163-66.

             Count VI: Individual /Class Action for Declaratory
             Judgment by Client Plaintiffs Against all State
             Defendants for their Unconstitutional Violation of
             Due Process
             Count VI is the same as Count V but asserted by the
             Client Plaintiffs. Id. at 166-69.

             Count VII: Individual Action for Actual and Punitive
             Damages by Attorney Dubin Against all Civil Rights
             Defendants for Their Unconstitutional Violation of
             Due Process
             The Civil Rights Defendants individually or together
             conspired to target Mr. Dubin, hiding conflicts of interest
             and exculpating evidence and providing false information
             to get Mr. Dubin disbarred, denying him his right to a fair
             hearing, in violation of his constitutional right to Due
             Process. Id. at 169-171.

             Count VIII: Individual Action for Actual and
             Punitive Damages by Client Plaintiffs Against all Civil
             Rights Defendants for Their Unconstitutional
             Violation of Due Process
             Count VIII is the same as Count VII but asserted by the
             Client Plaintiffs. Id. at 171-73.

             Count IX: Individual Action for Actual and Punitive
             Damages by Attorney Dubin Against all Civil Rights


                                        -11-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 19 of 37              PageID #:
                                     247



               Defendants for Their Unconstitutional Violation of
               Freedom of Speech
               The Civil Rights Defendants individually or together
               conspired to remove Mr. Dubin as a “local, national talk
               show host whose principal motivation was revealed when
               the ODC, for example, complained to the Hawaii
               Supreme Court, supra, that Dubin’s radio show was a
               ‘menace to the general public.’” Id. at 174-76.

               As relief, Plaintiffs seek: (1) a declaratory judgment that “the Hawaii

  Supreme Court’s attorney disciplinary structure” is unconstitutional as

  promulgated and/or as applied; and (2) an award of actual and punitive damages.

  Dkt. #1 at 176-77. In addition, Mr. Dubin seeks a separate judgment “pursuant to

  the Freedom of Speech guaranty of First Amendment”, awarding him actual and

  punitive damages. All Plaintiffs seek their attorneys’ fees and costs. Id. at 177.

  IV.   STANDARDS FOR MOTIONS TO DISMISS

        A.     Rule 12(b)(1), Fed. R. Civ. P.

               This motion is brought pursuant to Rule 12(b)(1), Fed. R. Civ. P. for

  lack of subject matter jurisdiction. A motion to dismiss for lack of subject matter

  jurisdiction may challenge the sufficiency of the allegations in the complaint or the

  existence of subject matter jurisdiction in fact. Thornhill Publ’g Co. v. Gen. Tel. &

  Elecs. Corp., F.2d 730, 733 (9th Cir. 1979). When, as in this case, the motion to

  dismiss is a factual attack on subject matter jurisdiction, the plaintiffs bear the

  burden of proving that subject matter jurisdiction exists. Prescott v. United States,

  973 F.2d 696, 701 (9th Cir. 1992); Mason v. Arizona, 260 F. Supp. 2d 807, 815


                                            -12-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 20 of 37            PageID #:
                                     248



  (D. Ariz. 2003). The court will not infer allegations sufficient to support federal

  subject matter jurisdiction and the existence of disputed material facts will not

  preclude the court from evaluating the existence of subject matter jurisdiction in

  fact. Thornhill Publ’g, 594 F.2d at 733.

        B.     Rule 12(b)(6), Fed. R. Civ. P.

               This motion is also brought pursuant to Rule 12(b)(6), Fed. R. Civ. P.

  In deciding a motion to dismiss for failure to state a claim upon which relief can be

  granted, the court must accept as true the plaintiff’s allegations and view them in a

  light most favorable to the plaintiff. Wileman Bros. & Elliott, Inc. v. Giannini,

  909 F.2d 332, 334 (9th Cir. 1990). However, conclusory allegations and

  unwarranted inferences will not defeat a motion to dismiss. Pareto v. FDIC,

  139 F.3d 696, 699 (9th Cir. 1998); Sherman v. Yakahi, 549 F.2d 1287, 1290

  (9th Cir. 1977).

               A motion to dismiss under Rule 12(b)(6) must be granted if an

  affirmative defense or other bar to relief is apparent from the face of the complaint

  such as the absolute immunity of a defendant or claim preclusion. 2 Moore’s

  Federal Practice §12.34[4][b] at 12-99 (Matthew Bender 3d ed.) (citing Kansa

  Reins. Co., Ltd. v. Congressional Mortgage Corp. of Texas, 20 F.3d 1362, 1366

  (5th Cir. 1994). See Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976) (dismissal

  under Rule 12(b)(6) was proper where prosecuting attorney acted within scope of



                                           -13-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 21 of 37             PageID #:
                                     249



  his duties in initiating criminal prosecution and presenting state’s case was immune

  from civil suit under Civil Rights Act of 1871).

               Although generally a motion to dismiss under Rule 12(b)(6) is limited

  to the contents of the complaint, the court may “consider certain material –

  documents attached to the complaint, documents incorporated by reference in the

  complaint, or matters of judicial notice – without converting the motion to dismiss

  into a motion for summary judgment.” United States v. Ritchie, 342 F.3d 903, 908

  (9th Cir. 2003).

  V.    THE COMPLAINT MUST BE DISMISSED WITH PREJUDICE

        A.     Federal District Courts Do Not Have Jurisdiction over Attorney
               Disciplinary Proceedings

               “Federal courts are courts of limited jurisdiction. They possess only

  that power authorized by Constitution and statute which is not to be expanded by

  judicial decree.” Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375,

  377 (1994) (citations omitted). Moreover, “[i]t is presumed that a cause lies

  outside this limited jurisdiction and the burden of establishing the contrary rests

  upon the party asserting jurisdiction.” Id. (citations omitted). Plaintiffs cannot

  overcome that presumption and meet their burden to show that this court has

  jurisdiction to decide their claims.

               Plaintiffs contend that the HSC lacks jurisdiction to oversee attorney

  disciplinary proceedings. Dkt. #1 at 24, 150. To support their contention, they


                                           -14-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 22 of 37           PageID #:
                                     250



  rely primarily on the fact that the Hawaii legislature established DCCA and gave

  DCCA statutory responsibility for licensing, regulating and disciplining certain

  professions and occupations but not attorneys and the legal profession for which

  the HSC has responsibility. Id. at 23-24. Undeniably, there is a different licensing

  and regulatory scheme for attorneys and other professions but there is no

  requirement that the licensing and regulation of all professions be the same and

  there is no authority to support Plaintiffs’ claim that the difference is

  unconstitutional or illegal.

               To the contrary, in Hawaii, it has long been established that attorney

  disciplinary proceedings fall within the exclusive jurisdiction of the HSC and not

  the legislature. See In re Trask, 46 Haw. 404, 389 P.2d 751 (1963).

                      The power to regulate the admission to practice
               and the disbarment or disciplining of attorneys is judicial
               in nature and is inherent in the courts. Subject to the
               limitation that the essential elements of notice and
               opportunity to be heard must be preserved, the court may
               prescribe such procedure in disciplinary proceedings that
               it deems appropriate. The primary power in that respect
               rests with the court and not the legislature.

  Id. at 415, 389 P.2d at 758 (emphases added, citations omitted).

               The HSC is responsible for examining, admitting and reinstating

  attorneys and has the “sole power to revoke or suspend the license of any such




                                            -15-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 23 of 37             PageID #:
                                     251



  practitioner.” See Haw. Rev. Stat. § 605-1(a). Further, pursuant to Rule 2.1,

  RSCH8,

               [a]ny attorney admitted to practice law in this state and
               any attorney specially admitted by a court of this state for
               a particular proceeding is subject to the exclusive
               disciplinary jurisdiction of the [Hawaii] supreme court
               and the [Disciplinary Board of the Hawai’i Supreme
               Court] hereinafter established.

  (Emphasis added). Thus, Rule 2.1, RSCH expressly provides that the HSC has

  “exclusive” jurisdiction over attorney disciplinary actions. See In re Corey,

  55 Haw. 47, 48, 515 P.2d 400, 401 (1973) (HSC “has jurisdiction over matters

  concerning disciplinary action of members of the bar”) (citation omitted). See also

  In the Matter of the Disciplinary Board of the Hawai’i Supreme Court, 91 Haw.

  363, 368, 984 P.2d 688, 693 (1999) (“Attorney disciplinary proceedings are sui

  generis, conducted in accordance with the provisions of Rule 2, to implement [the

  HSC’s] authority to regulate the practice of law.”) (citation omitted).

               In accordance with Hawaii law, federal courts have held that they lack

  jurisdiction to interfere with state attorney disciplinary proceedings. See Doe v.

  State Bar of California, et al., 582 F.2d 25 (9th Cir. 1978) (federal court did not

  have jurisdiction to enjoin state disciplinary proceeding); Clark v. State of

  Washington, 366 F.2d 678 (9th Cir. 1966) (federal courts do not have jurisdiction
  8
   The rules promulgated by the supreme court relating to process, practice,
  procedure and appeals have the force and effect of law. See Haw. State Const.,
  Art. VI, Sec. 7.


                                           -16-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 24 of 37              PageID #:
                                     252



  to set aside state court disbarment order); Saier v. State Bar of Michigan, 293 F.2d

  756, 759 (6th Cir. 1961) (“License to practice law, the continuation of such license,

  regulation of the practice and procedure for disbarment and discipline are all

  matters that are within the province of an individual state.”); Doe v. State Bar of

  California, 415 F. Supp. 308 (N.D. Cal. 1976) (case dismissed because federal

  courts do not have jurisdiction to interfere with disciplinary proceedings of the

  State Bar).

                Here, Plaintiffs have asserted claims against the HSC, the Justices and

  the Disciplinary Defendants alleging that the HSC does not have jurisdiction over

  the attorney disciplinary process and Mr. Dubin was: (i) wrongfully targeted as an

  unscrupulous foreclosure defense attorney (see Dkt #1 at 75); (ii) falsely alleged to

  have committed various ethical violations (see id at 82-137); and (iii) subjected to

  a hearing that violated his right to Due Process and a fair hearing, resulting in the

  HSC’s disbarment Order (see, e.g., id at 169-70). As relief, Plaintiffs seek a

  declaratory judgment that the HSC’s attorney disciplinary structure is

  unconstitutional as promulgated and/or as applied pursuant to the Hawaii State

  Constitution and damages. Id. at 176-77. In addition, Mr. Dubin seeks a separate

  judgment awarding him actual and punitive damages for the alleged violation of

  his First Amendment right to free speech. Id. at 177.




                                           -17-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 25 of 37             PageID #:
                                     253



               Based on precedent in the Ninth Circuit and elsewhere, this Court

  lacks jurisdiction to decide Plaintiffs’ claims and the Complaint must be dismissed

  with prejudice.

        B.     The Client Plaintiffs Lack Standing

               The Client Plaintiffs lack standing and they must be dismissed with

  prejudice. As noted above, pursuant to Article III, Section 2 of the United States

  Constitution, the jurisdiction of federal courts is limited to cases or controversies.

  See Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992). Article III standing

  requires: (1) a concrete and particularized injury that is ‘actual or imminent, not

  conjectural or hypothetical’; (2) ‘a causal connection between the injury and the

  conduct complained of’; and (3) a likelihood that a favorable decision will redress

  that injury. Id. at 560-61 (internal quotations and citations omitted).

               Here, the Client Plaintiffs lack Article III standing. “The fact is that

  the only one who stands to suffer direct injury in a disciplinary proceeding is the

  lawyer involved. [A third party plaintiff] has no more standing to insert himself

  substantively into a license-based discipline system than he has to compel the

  issuance of a license.’” Andrich v. Adel, et al., 2021 WL 977143 (D. Ariz. 2021)

  quoting Doyle v. Oka. Bar Ass’n, 998 F.2d 1559, 1567 (10th Cir. 1993). See In re

  Disciplinary Board, 91 Hawaii 363, 368, 984 P.2d 688, 693 (1999) (“Under Rule 2

  [RSCH], complaining witnesses are not parties to disciplinary cases and they have



                                           -18-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 26 of 37               PageID #:
                                     254



  no standing under Rule 2 to seek review of ODC or Disciplinary Board

  decisions.”) (footnote omitted).

               The Client Plaintiffs lack standing and they must therefore be

  dismissed with prejudice.

        C.     The Court Lacks Jurisdiction over Plaintiffs’ Claims under the
               Rooker-Feldman Doctrine9

               This lawsuit is an improper appeal by Mr. Dubin of the HSC’s Order

  of Disbarment. See Order of Disbarment filed on September 9, 2020, Exhibit “E”,

  Chun Decl. This Court therefore lacks jurisdiction to review the Order of

  Disbarment and decide Plaintiffs’ claims pursuant to the Rooker-Feldman doctrine.

               The Rooker-Feldman doctrine provides that “a losing party in state

  court is barred from seeking what in substance would be appellate review of the

  state judgment in a United States District Court, based on the losing party’s claims

  that the state judgment itself violates the loser’s federal rights.” Bennett v.

  Yoshina, 140 F.3d 1218, 1223 (9th Cir. 1998) quoting Johnson v. DeGrandy,

  512 U.S. 997, 1005 (1994). The Rooker-Feldman doctrine divests the federal

  district court of jurisdiction to review a state court judgment even when federal

  questions are presented. Allah v. Superior Ct. of State of Cal., 871 F.2d 887, 891

  9
   Alternatively, in light of on-going Lawyers’ Fund proceedings triggered by
  Mr. Dubin’s disbarment (see Defendant Lawyers’ Fund Joinder in Defendants’
  Motion to Dismiss or in the Alternative, Motion to Abstain filed herein on June 17,
  2021), this court should abstain from exercising jurisdiction to decide Plaintiffs’
  claims. See Younger v. Harris, 401 U.S. 37 (1971).

                                            -19-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 27 of 37               PageID #:
                                     255



  (9th Cir. 1989). Accord Mackay v. Pfeil, 827 F.2d 540, 543 (9th Cir. 1987)

  (“Federal district courts, as courts of original jurisdiction, may not serve as

  appellate tribunals to review errors allegedly committed by state courts”).

               Under Rooker-Feldman, the district court lacks subject matter

  jurisdiction over lawsuits that are de facto appeals of state court judgments. See

  Bell v. City of Boise, 709 F.3d 890, 897 (9th Cir. 2013). “A de facto appeal exists

  when a federal plaintiff asserts as a legal wrong an allegedly erroneous decision by

  a state court and seeks relief from a state court judgment based on that decision.”

  Id. (internal quotation marks and citation omitted). If a federal court plaintiff’s

  claims are, in part, a de facto appeal, the Rooker-Feldman doctrine also bars any

  additional claims inextricably intertwined with an issue resolved by the state court

  decision from which the forbidden de facto appeal is taken. See Cooper v. Ramos,

  704 F.3d 772, 778-79, 782 (9th Cir. 2012). A claim is inextricably intertwined

  when, to succeed, the federal court would have to determine that the state court

  wrongly decided the issue before it and would thus undercut that state court ruling

  or effectively void it. Id.

               Here, the HSC’s Order of Disbarment constitutes a final state court

  order for purposes of Rooker-Feldman. See In re Cook, 551 F.3d 542, 548 (6th Cir.

  2009); Dale v. Moore, 121 F.3d 624 (11th Cir. 1997); Livingston v. North Carolina

  State Bar, et al., 364 F. Supp. 587 (E.D. N.C. 2019). Mr. Dubin, the loser in the



                                           -20-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 28 of 37              PageID #:
                                     256



  attorney disciplinary process, is now appealing the Order of Disbarment, claiming

  that the HSC lacks authority to exercise jurisdiction over the attorney disciplinary

  process and that the process itself is flawed.

               Pursuant to the Rooker-Feldman doctrine, this Court may not serve as

  a substitute appellate court and does not therefore have jurisdiction to decide

  Plaintiffs’ claims. If Mr. Dubin is dissatisfied with the Order of Disbarment, his

  remedy is, or was, to file a petition for writ of certiorari with the United States

  Supreme Court (which he did and his petition was denied) – not to file a lawsuit in

  federal district court against the Defendants in this lawsuit.10

               Plaintiffs contend that Rooker-Feldman does not bar this action

  because they are not challenging Mr. “Dubin’s disbarment but the jurisdiction of

  the Court that issued it.” Dkt. #1 at 152-53. Plaintiffs’ attempt to distinguish his

  disbarment by the HSC from the HSC’s jurisdiction over attorney disciplinary

  matters is unavailing.




  10
    Plaintiffs allege that “Rooker-Feldman does not bar this action, whose
  underlying issues have not been adjudicated elsewhere in any Hawaii State Court
  and which do not directly challenge the Hawaii Supreme Court’s disbarment order
  aforesaid.” Dkt. #1 at 171. Plaintiffs’ allegation is misleading.
     Mr. Dubin’s jurisdictional argument may not have been adjudicated in a Hawaii
  state court, however, he presented that argument in his Petition for Writ of
  Certiorari filed in SCOTUS. SCOTUS denied his petition. See Exhibit “B”, Chun
  Decl.


                                            -21-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 29 of 37            PageID #:
                                     257



               This lawsuit constitutes a de facto appeal of the HSC’s Order of

  Disbarment on the grounds that the HSC lacked jurisdiction to issue such an order.

  By seeking a declaratory judgment that the HSC’s “attorney disciplinary structure”

  is unconstitutional as promulgated and/or as applied under the Constitution of the

  State of Hawaii, Mr. Dubin is necessarily asking this Court to overturn the HSC’s

  Disbarment Order. The Rooker-Feldman doctrine precludes this Court from

  reviewing Hawaii’s attorney disciplinary procedure and Mr. Dubin’s Disbarment

  Order.11

        D.     The Eleventh Amendment and Sovereign Immunity Doctrine
               Bars Plaintiffs’ Claims

               The Eleventh Amendment to the United States Constitution bars

  Plaintiffs from suing the State of Hawaii in federal court. See, e.g., Will v. Mich.

  Dept. of State Police, 491 U.S. 58, 66 (1989) (quoting Memphis & Charlestown

  R.R. Co. v. Tennessee, 101 U.S. 337, 339 (1880)) (“The principle is elementary

  that a State cannot be sued in its own courts without its consent.”). Although the

  Eleventh Amendment explicitly immunizes a state from suit “by Citizens of
  11
     This court also lacks jurisdiction over the Disciplinary Defendants as masters
  appointed by the HSC, a court that has not granted Plaintiffs permission to file suit
  against them. See Barton v. Barbour, 104 U.S. 126, 129 (1881) (court-controlled
  receiverships may be sued by naming receivers in their official capacities if
  permission is granted by the appointing court.); Satterfield v. Malloy, 700 F.3d
  1231, 1234 (10th Cir. 2012) (“As an initial matter, we note that the Barton doctrine
  is jurisdictional in nature. See Barton, 104 U.S. at 131 (without leave of the
  appointing court, another court has “no jurisdiction to entertain a suit” against a
  receiver)”).


                                           -22-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 30 of 37             PageID #:
                                     258



  another State,” U.S. CONST. amend. XI, SCOTUS “has consistently held that an

  unconsenting State is immune from suits brought in federal courts by her own

  citizens as well as by citizens of another State.” Edelman v. Jordan, 415 U.S. 651,

  662-63 (1974) (citing Hans v. Louisiana, 134 U.S. 1 (1890); other citations

  omitted); see also Alabama v. Pugh, 438 U.S. 781, 782 (1978) (citations omitted)

  (“There can be no doubt, however, that suit against the State . . . is barred by the

  Eleventh Amendment, unless [the State] has consented to the filing of such a

  suit.”).

               This immunity extends to governmental entities that are arms of the

  State such as state courts and state Bar associations. See Franceschi v. Swartz,

  57 F.3d 828 (9th Cir. 1994) (municipal court was an arm of the state for purposes

  of 11th Amendment immunity); Hirsh v. Justices of Supreme Court of State of

  Cal., 67 F.3d 708 (1995) (11th Amendment immunity bars monetary relief from

  Bar Association and Bar court); Strojnik v. State Bar of Arizona, 446 F.Supp.3d

  566, 573 (D. Ariz. 2020) (state Bar is an arm of the Arizona Supreme Court)

  (citation omitted); Kay v. State Bar of California, 2009 WL 1456433 (N.D. Ca.

  2009) (11th Amendment immunity extends to State Bar and its Board of

  Governors); Fahy v. Justices of the Supreme Court of California, 2008 WL

  4615476 (N.D. Ca. 2008) (due to 11th Amendment immunity court dismissed

  claims against Supreme Court of California and State Bar, as well as claims against



                                           -23-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 31 of 37               PageID #:
                                     259



  State Bar Defendants and California Supreme Court justices); Salman v. State of

  Nevada Com’n on Judicial Discipline, 104 F.Supp.2d 1262 (D. Nev. 2000)

  (Nevada commission on Judicial Discipline is an agency or department of the state

  for purposes of 11th Amendment immunity).

               Further, immunity from suit under the Eleventh Amendment is a

  “jurisdictional bar [that] applies regardless of the nature of the relief sought.”

  Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (citing

  Missouri v. Fiske, 290 U.S. 18, 27 (1933)); see also Kenney v. Hawaii, 109 F.

  Supp. 2d 1271, 1275 (D. Haw. 2000) (“The Eleventh Amendment generally bars

  actions in federal courts against states, regardless of the remedy sought, and

  actions against state officials in their official capacity where the relief sought is

  money damages.”).

               Applied here, 11th Amendment immunity bars Plaintiffs’ claims for

  declaratory relief and damages against the HSC and the Disciplinary Entities.

  Plaintiffs’ claims against the HSC and the Disciplinary Entities must be dismissed

  with prejudice. In addition, 11th Amendment immunity extends to claims against

  state officials acting in their official capacities. See Will, 491 U.S. at 71.

  Plaintiffs’ claims against the Justices and the Disciplinary Defendants in their

  official capacities are therefore barred by the 11th Amendment and must be

  dismissed with prejudice.



                                            -24-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 32 of 37            PageID #:
                                     260



               In addition to the immunity offered by the Eleventh Amendment, the

  Defendants in their official capacities are also protected by the State’s sovereign

  immunity. See, e.g., Beaulieu v. Vermont, 807 F.3d 478, 483 (2d Cir. 2015)

  (recognizing that in addition to immunity under the Eleventh Amendment, “States

  also enjoy a broader sovereign immunity, which applies against all private suits,

  whether in state or federal court.”); Lombardo v. Pa. Dep't of Pub. Welfare, 540

  F.3d 190, 193 (3d Cir. 2008) (holding that “state sovereign immunity includes both

  immunity from suit in federal court and immunity from liability, and that a State

  may waive one without waiving the other”); McCants v. Nat’l Collegiate Athletic

  Ass’n, 251 F. Supp. 3d 952, 955-56 (M.D.N.C. 2017) (“Courts have recognized

  two forms or species of state sovereign immunity: (1) Eleventh Amendment

  immunity and (2) a state’s broader, general sovereign immunity.”); see generally

  Cornfield v. Pickens, CV No. 16-00924-PHX-ROS, 2016 WL 6584928, at *3 (D.

  Ariz. July 21, 2016) (recognizing that “[t]he trend in recent years … has been to

  recognize states retain broad sovereign immunity” even in circumstances in which

  they may have “waiv[ed] Eleventh Amendment immunity”). But the Hawaii

  legislature has not waived the State’s sovereign immunity from tort suits brought

  in federal courts where those actions could otherwise be brought in state court.

  Pahk v. Hawaii, 109 F. Supp. 2d 1262, 1268 (D. Haw. 2000).




                                           -25-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 33 of 37             PageID #:
                                     261



               Plaintiffs allege that sovereign immunity does not bar this action

  because they have not sued the State of Hawaii and the state treasury is not liable

  for the damage award they seek. Dkt. #1 at 171. Plaintiffs’ allegation lacks merit.

               Whether under 11th Amendment immunity or sovereign immunity,

  the HSC and the Disciplinary Entities are arms of the State and Plaintiffs’ claims

  against them, as well as the Justices and the staff of the Disciplinary Entities are

  barred irrespective of the relief sought. Pennhurst, 465 U.S. 89 (1984); see Fahy v.

  Justices of the Supreme Court of California, 2008 WL 4615476 (N.D. Ca. 2008);

  Kenney v. Hawaii, 109 F. Supp. 2d 1271(D. Haw. 2000); Salman v. State of

  Nevada Com’n on Judicial Discipline, 104 F.Supp.2d 1262 (D. Nev. 2000).

        E.     The Plaintiffs’ Claims Against the Disciplinary Defendants Are
               Barred by Quasi- Judicial Immunity______________________

               Plaintiffs have sued the Justices in their official capacities (Dkt. #1

  at 10) and set forth above, 11th Amendment immunity bars those claims.12 See

  Will, 91 U.S. at 71; Hirsh, 67 F.3d at 715.




  12
     However, even if Plaintiffs sued the Justices in their individual capacities, their
  claims would be barred by absolute judicial immunity. See Pierson v. Ray, 386
  U.S. 547, 554 (1967) (“Judicial immunity is recognized because ‘judges should be
  at liberty to exercise their functions with independence and without fear of
  consequences’); Forrester v. White, 484 U.S. 219 (1988). Further, absolute
  judicial immunity is an immunity from suit, not just immunity from damages.
  Mireles v. Waco, 502 U.S. 9, 11 (1991).


                                           -26-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 34 of 37              PageID #:
                                     262



               Plaintiffs have named Bradley R. Tamm, Clifford L. Nakea, Roy F.

  Hughes, Charlene M. Norris and Andrea R. Sink in their individual capacities as

  Defendants. Id. As to these Defendants, Plaintiffs allege:

                     In committing each or all of the actions and
               omissions described below, Tamm, Nakea, Hughes,
               Norris and Sink each singularly harmed Dubin and his
               Clients under color of state law in violation of Hawaii’s
               applicable Rules of Professional Conduct and Hawaii’s
               Revised Code of Judicial conduct and Hawaii’s
               applicable Rules of Professional Conduct and Hawaii’s
               Revised Code of Judicial Conduct and Hawaii Supreme
               Court Rules and Hawaii’s Rules of the Disciplinary
               Board of the Hawaii Supreme Court, as identified below,
               committing said unethical and other wrongful acts
               proscribed within one or more or all of those Rules
               promulgated by the Hawaii Supreme Court.

  Dkt. #1 at 19.

               As Plaintiffs allege, ODC is the disciplinary investigative arm of the

  HSC (id. at 15); its staff includes Defendants Bradley Tamm, Chief Disciplinary

  Counsel, Charlene Norris, Special Assistant Disciplinary Counsel and Andrea

  Sink, a paralegal/investigator. Id. at 16-18. Plaintiffs’ claims against these

  Defendants are barred by prosecutorial immunity. See Imbler v. Pachtman,

  424 U.S. 409 (1976); Hirsh, 67 F.3d at 715; Ashelman v. Pope, 793 F.2d 1072

  (9th Cir. 1986).

               In addition, Plaintiffs’ claims against Defendants Roy F. Hughes, a

  hearing officer for the Board, and Clifford L. Nakea, Chair of the Board are also



                                           -27-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 35 of 37              PageID #:
                                     263



  barred by quasi-judicial immunity. See Hirsh, 67 F.3d 708, 715 (1995)

  (“Administrative law judges and agency prosecuting attorneys are entitled to

  quasi-judicial immunity so long as they perform functions similar to judges and

  prosecutors in a setting like that of a court.”) (citation omitted); Strojnik,

  446 F.Supp.3d 566, 576 (2020) (“The Ninth Circuit has repeatedly held that, as an

  arm of the state’s supreme court in connection with disciplinary proceedings, a

  state’s bar association ‘is an integral part of the judicial process’ and is therefore

  entitled to the same immunity which is afforded to prosecuting attorneys in that

  state.”); Salman, 104 F.Supp.2d 1262, 1268 (2000) (“Absolute immunity extends

  to agency officials when they preside over hearings, initiate agency adjudication,

  or otherwise perform function analogous to judges and prosecutors.” citing Butz v.

  Economou, 438 U.S. 478 (1978)). See also Partington v. Gedan, 961 F.2d 852,

  867 (9th Cir. 1992), as amended (July 2, 1992) (suit against Hawaii Supreme

  Court’s discipline special master did not “overcome the bar to relief imposed by

  judicial immunity”).

               Plaintiffs allege that judicial immunity does not bar this action

  because the Civil Rights Defendants (collectively, ODC, the Board and the

  Lawyers’ Fund) Dkt. #1 at 16 were not acting in good faith or performing

  legitimate judicial functions or operating “within the protection of an enforcement

  quasi-judicial structure”. Dkt. #1 at 171. Plaintiffs’ conclusory allegations and



                                            -28-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 36 of 37                PageID #:
                                     264



  unwarranted inferences will not defeat a motion to dismiss. See Pareto v. FDIC,

  139 F.3d 696, 699 (9th Cir. 1998); Sherman v. Yakahi, 549 F.2d 1287, 1290 (9th

  Cir. 1977).

        F.        Plaintiffs’ Claims against the Disciplinary Defendants
                  Are Barred by Immunity under Rule 2.8, RSCH

                  Further, the Disciplinary Defendants all enjoy judicial immunity

  under Hawaiʻi law. See RSCH Rule 2.8 (Immunity); Kamaka v. Goodsill

  Anderson, 117 Hawaiʻi 92, 105, 176 P.3d 91, 106 (2008) (“RSCH Rule 2.8 does

  not merely restate the litigation privilege, but affords complainants absolute

  privilege.”).

                  In short, as set forth above, Plaintiffs’ claims against the Disciplinary

  Defendants in their official capacities are barred by the 11th Amendment and

  sovereign immunity. Plaintiffs’ claims against them in their individual capacities

  are barred by quasi-judicial immunity. Plaintiffs’ claims against the Disciplinary

  Defendants must therefore be dismissed with prejudice.

  VI.   CONCLUSION

                  For the foregoing reasons, Defendants respectfully urge the Court to

  dismiss the Complaint with prejudice. Any amendment of the Complaint to

  include factual allegations consistent with the existing allegations will not address

  the legal deficiencies set forth above. See Schreiber Distr. Co. v. Serv-Well

  Furniture Co., 806 F.2d 1393, 1401 (9th Cir.1986) (“leave to amend should be


                                              -29-
Case 1:21-cv-00175-JAO-KJM Document 10-1 Filed 06/17/21 Page 37 of 37           PageID #:
                                     265



  granted unless the court determines that the allegation of other facts consistent with

  the challenged pleading could not possibly cure the deficiency”) (citation omitted).

               Dated: Honolulu, Hawaiʻi, June 17, 2021.

                                         /s/ Robyn B. Chun
                                         PATRICIA OHARA
                                         ROBYN B. CHUN
                                         Deputy Attorneys General
                                         Attorneys for Defendants




                                          -30-
